Exhibit d (xlvii) USAA CONTRACT CONTROL NUMBER:1017621 USAA AMENDMENT CONTROL NUMBER:1017621-003 AMENDMENT NO. 2 TO INVESTMENT SUBADVISORY AGREEMENT ·AMENDMENT NO. 2 made as of JanuaryI, 2011,(the Effective Date) to the Investment Subadvisory Agreement made as of the 1'1day of August 2006between USAA INVESTMENT MANAGEMENT COMPANY, a corporation organized under the Jaws of the state of Delaware and having Its principal place of business in San Antonio, Texas (IMCO) and WELLINGTON MANAGEMENT COMPANY, LLP, a limited liability partnership organized under the laws of the Commonwealth of Massachusetts and having its principal place of business In Boston, Massachusetts (WelffngtonManagement) with respect to services provided to the Small Cap Stock Fund, a series of USAA Mutual Fund Trust.· IMCO and Wellington Management agree to modify and amend the lnvestment Subadvisory Agreement described above (Agreement) as follows: 1.SCHEDULE B. Schedule B to the Agreement, setting forth the fees payable to Wellington Management with respect to each Fund, is hereby replaced in its entirety by Schedule B (revised January l, 2011) attached hereto. 2.RATIFICATION. Except as modified and amended hereby, the Agreement ls hereby ratified and confirmed in full force and effect inaccordance with Its terms. IN WITNESS WHEREOF, IMCO and Wellington Management have caused this Amendment No.2 to be executed as of the date first set forth above. Attest: USAA INVESTMENT MANAGEMENT COMPANY By : By : Name: Christoher P. Laia Name: Daniel S. McNamara Title: Secretary Title: President By: Name: Title: Authorized Signatory Attest: WELLINGTONMANAGEMENT COMPANY, LLP By: /S/ Laurie J. Russell Name: Laurie J. Russell Title: Asst. Vice President By: /S/Pamela Dippel Name:Pamel Dippel Title:Senior Vice President SCHEDULE B FEES Fund Account Rate per annum of the average daily net assets of the Fund Account Growth &Income Fund 0.20% Small Cap Stock Fund 0.70%··First $300 million; 0.65%·- Amounts above $300 million Science &Technology Fund 0.45%·- First $100 million; 0.35%··Amounts above $100 million Aggrnssive Growth Fund*. 0.325%·- First $300 million; 0.30% •• Next $700 million; 0.28% ··Over$1billion •Wellington Management agrees that it will not seek to Increase this fee rate durig the three-year period ending July 20, 2013 (the Tlu·ee·Year Lock). This Three-Year Lock does not limit the rights of a Fund's shareholders, a Fund's Board, or IMCO as set forth in Section 6of the Agreement ("Duration and Tennination of this Agreement"). Revised:January 1, 2011 ii
